DETAILED ACTION
This Office action is in response to the amendment filed on July 18, 2022.
Claims 1-22 are pending.
Claims 10, 12, and 15 have been amended.
The objections to Claims 10 and 12 are withdrawn in view of Applicant’s amendments to the claims.
The nonstatutory obviousness-type double patenting rejections of Claims 1-22 as being unpatentable over Claims 1-7 of U.S. Patent No. 10,963,231 (hereinafter “‘231”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The 35 U.S.C. § 112(b) rejections of Claims 10-16 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0156247 (hereinafter “Faulhaber”) (cited in the IDS submitted on 03/12/2021) in view of US 2019/0332508 (hereinafter “Goyal”) (cited in the IDS submitted on 03/12/2021).

As per Claim 1, Faulhaber discloses:
A computer-implemented method for using artificial intelligence (AI) to select and/or chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing, by a computing system (Figure 11: 1100), a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N [an ML model pool to be called] (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”; paragraph [0095], “The ML model evaluator 828 can monitor virtual machine instances 822 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics [executing a model of models that analyzes performance of individual ML models and chains of ML models].”); and
when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models (paragraph [0052], “… by monitoring the performance of the models 118A-118D, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution [when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models].”):
deploying the discovered ML model or the discovered chain of ML models, by the computing system (Figure 11: 1100), thereby replacing the existing ML model or the existing chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution [replacing the existing ML model or the existing chain of ML models]. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”; paragraph [0097], “… the model data stored in the training model data store 875 is used by the model hosting system 840 to deploy machine learning models [deploying the discovered ML model or the discovered chain of ML models].”).
Faulhaber does not explicitly disclose:
a workflow of an RPA robot.
However, Goyal discloses:
a workflow of an RPA robot (paragraph [0016], “An RPA platform can be provided that includes multiple bots (e.g., tens, hundreds, thousands) executing on hardware systems.”; paragraph [0058], “With particular reference to FIG. 3A, and as introduced above, each RPA platform provides one or more bots 302 executed in VMs. In some examples, each bot 302 executes one or more processes 304. In some examples, each process 304 includes one or more queues 306, and each queue includes one or more components 308 that are to be executed [a workflow of an RPA robot].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “a workflow of an RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Faulhaber further discloses:
call the discovered ML model or the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”).
Faulhaber does not explicitly disclose:
modifying the workflow of the RPA robot, by the computing system.
However, Goyal discloses:
modifying a workflow of an RPA robot, by a computing system (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “modifying the workflow of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

As per Claim 9, the rejection of Claim 1 is incorporated; and Faulhaber further discloses:
wherein the model of models is an ML model or an RPA robot (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”).

As per Claim 10, Faulhaber discloses:
A computer-implemented method for using artificial intelligence (AI) to select and/or chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing, by a computing system (Figure 11: 1100), a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N [an ML model pool to be called] (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”; paragraph [0095], “The ML model evaluator 828 can monitor virtual machine instances 822 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics [executing a model of models that analyzes performance of individual ML models and chains of ML models].”); and
when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models (paragraph [0052], “… by monitoring the performance of the models 118A-118D, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution [when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models].”):
deploying the discovered ML model or the discovered chain of ML models, thereby replacing the existing ML model or the existing chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution [replacing the existing ML model or the existing chain of ML models]. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”; paragraph [0097], “… the model data stored in the training model data store 875 is used by the model hosting system 840 to deploy machine learning models [deploying the discovered ML model or the discovered chain of ML models].”), and
call the discovered ML model or the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc. [call the discovered ML model or the discovered chain of ML models]”).
Faulhaber does not explicitly disclose:
a workflow of an RPA robot; and
modifying the workflow of the RPA robot, by the computing system or another computing system.
However, Goyal discloses:
a workflow of an RPA robot (paragraph [0016], “An RPA platform can be provided that includes multiple bots (e.g., tens, hundreds, thousands) executing on hardware systems.”; paragraph [0058], “With particular reference to FIG. 3A, and as introduced above, each RPA platform provides one or more bots 302 executed in VMs. In some examples, each bot 302 executes one or more processes 304. In some examples, each process 304 includes one or more queues 306, and each queue includes one or more components 308 that are to be executed [a workflow of an RPA robot].”); and
modifying the workflow of the RPA robot, by a computing system or another computing system (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure [modifying the workflow of the RPA robot, by a computing system or another computing system].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “a workflow of an RPA robot; and modifying the workflow of the RPA robot, by the computing system or another computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

Claim 16 is a computer-implemented claim corresponding to the computer-implemented method claim hereinabove (Claim 9). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 9.

As per Claim 17, Faulhaber discloses:
A computer-implemented method for using artificial intelligence (AI) to chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing, by a computing system (Figure 11: 1100), a model of models that analyzes performance of chains of ML models in an ML model pool to be called (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N [an ML model pool to be called] (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”; paragraph [0095], “The ML model evaluator 828 can monitor virtual machine instances 822 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics [executing a model of models that analyzes performance of chains of ML models].”); and
when a superior performance outcome to an existing chain of ML models is discovered by the model of models (paragraph [0052], “… by monitoring the performance of the models 118A-118D, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution [when a superior performance outcome to an existing chain of ML models is discovered by the model of models].”):
deploying the discovered chain of ML models, by the computing system (Figure 11: 1100), thereby replacing the existing chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution [replacing the existing chain of ML models]. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”; paragraph [0097], “… the model data stored in the training model data store 875 is used by the model hosting system 840 to deploy machine learning models [deploying the discovered chain of ML models].”), wherein
the model of models is an ML model or an RPA robot (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models [the model of models is an ML model or an RPA robot].”).
Faulhaber does not explicitly disclose:
a workflow of an RPA robot.
However, Goyal discloses:
a workflow of an RPA robot (paragraph [0016], “An RPA platform can be provided that includes multiple bots (e.g., tens, hundreds, thousands) executing on hardware systems.”; paragraph [0058], “With particular reference to FIG. 3A, and as introduced above, each RPA platform provides one or more bots 302 executed in VMs. In some examples, each bot 302 executes one or more processes 304. In some examples, each process 304 includes one or more queues 306, and each queue includes one or more components 308 that are to be executed [a workflow of an RPA robot].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “a workflow of an RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

Claims 3, 4, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber in view of Goyal as applied to Claims 2, 10, and 17 above, and further in view of US 2021/0072969 (hereinafter “Mei”).

As per Claim 3, the rejection of Claim 2 is incorporated; and the combination of Faulhaber and Goyal does not explicitly disclose:
generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot; and
deploying the generated new version of the RPA robot, by the computing system.
However, Mei discloses:
generating a new version of an RPA robot, by a computing system, that implements a modified workflow of the RPA robot (paragraph [0062], “The mapping update module 405 is configured to update the second mapping by replacing it with the third mapping. This is because after the upgraded version of the RPA code corresponding to the upgrade version (the second version in the above example) of the application has been generated, the mapping that indicates relationships between UI elements in the upgraded RPA code corresponding to the upgraded version (the second version) of the application and the same version (the second version) of the application has changed to the third mapping.”; paragraph [0070], “At step 508, the second version of the RPA code corresponding to the second version of the application is generated. The generation of the second version of the RPA code may be conducted, for example, by the RPA code generating module 404 of system 400.”); and
deploying the generated new version of the RPA robot, by the computing system (paragraph [0047], “Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: … automatic RPA process upgrade 96 according to embodiments of the invention.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mei into the combined teachings of Faulhaber and Goyal to include “generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot; and deploying the generated new version of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an RPA upgrade (Mei, paragraph [0001]).

As per Claim 4, the rejection of Claim 3 is incorporated; and Faulhaber further discloses:
calling the discovered ML model or the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”).
The combination of Faulhaber and Goyal does not explicitly disclose:
by the generated new version of the RPA robot, when executing the modified workflow of the RPA robot.
However, Mei discloses:
by a generated new version of an RPA robot, when executing a modified workflow of the RPA robot (paragraph [0062], “The mapping update module 405 is configured to update the second mapping by replacing it with the third mapping. This is because after the upgraded version of the RPA code corresponding to the upgrade version (the second version in the above example) of the application has been generated, the mapping that indicates relationships between UI elements in the upgraded RPA code corresponding to the upgraded version (the second version) of the application and the same version (the second version) of the application has changed to the third mapping.”; paragraph [0070], “At step 508, the second version of the RPA code corresponding to the second version of the application is generated. The generation of the second version of the RPA code may be conducted, for example, by the RPA code generating module 404 of system 400.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mei into the combined teachings of Faulhaber and Goyal to include “by the generated new version of the RPA robot, when executing the modified workflow of the RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an RPA upgrade (Mei, paragraph [0001]).

Claims 11 and 12 are computer-implemented claims corresponding to the computer-implemented method claims hereinabove (Claims 3 and 4). Therefore, Claims 11 and 12 are rejected for the same reasons set forth in the rejections of Claims 3 and 4.

As per Claim 18, the rejection of Claim 17 is incorporated; and Faulhaber further discloses:
call the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”).
Faulhaber does not explicitly disclose:
modifying the workflow of the RPA robot, by the computing system.
However, Goyal discloses:
modifying a workflow of an RPA robot, by a computing system (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “modifying the workflow of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).
The combination of Faulhaber and Goyal does not explicitly disclose:
generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot.
However, Mei discloses:
generating a new version of an RPA robot, by a computing system, that implements a modified workflow of the RPA robot (paragraph [0062], “The mapping update module 405 is configured to update the second mapping by replacing it with the third mapping. This is because after the upgraded version of the RPA code corresponding to the upgrade version (the second version in the above example) of the application has been generated, the mapping that indicates relationships between UI elements in the upgraded RPA code corresponding to the upgraded version (the second version) of the application and the same version (the second version) of the application has changed to the third mapping.”; paragraph [0070], “At step 508, the second version of the RPA code corresponding to the second version of the application is generated. The generation of the second version of the RPA code may be conducted, for example, by the RPA code generating module 404 of system 400.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mei into the combined teachings of Faulhaber and Goyal to include “generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an RPA upgrade (Mei, paragraph [0001]).

Allowable Subject Matter
Claims 5-8, 13-15, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on July 18, 2022 have been fully considered, but they are not persuasive.

In the Remarks, Applicant argues:
Applicant respectfully submits that the “calling” recited in the claims cannot be divorced from the RPA workflow since the calling is performed in the ROA [sic] workflow. Applicant also respectfully submits that the rationale for the combination is not accurate in view of the above. Faulhaber et al. is directed to dynamic accuracy-based experimentation and deployment of ML models, whereas Goyal et al. is directed to identifying potential RPA process failure. There is no reasonable nexus between the two, and the only disclosure of calling a model of models, or indeed any ML model, from an RPA workflow is in the subject application. Thus, taking RPA robots that do not call ML models from Goyal et al. and modifying them to call ML models from Faulhaber et al. is not within the understanding that one of ordinary skill in the art would glean from their disclosures. Furthermore, the purported combination does not itself expedite back-office and middle-office tasks.
(See Remarks – page 15, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, without acquiescing to the Applicant’s assertion that the “calling” recited in the claims cannot be divorced from the RPA workflow since the calling is performed in the RPA workflow, the Examiner respectfully submits that, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, with respect to the Applicant’s assertion that the “calling” recited in the claims cannot be divorced from the RPA workflow since the calling is performed in the RPA workflow, the Examiner respectfully submits that the § 103 rejections presented in the Non-Final Rejection (sent on 05/10/2022) and the instant Office action are resolved on the basis of the factual inquiries of Graham v. John Deere Co., which are the controlling inquiries in any obviousness analysis. Specifically, Faulhaber discloses a workflow calling ML models, but does not explicitly disclose an RPA robot workflow calling ML models. And Goyal discloses an RPA robot workflow. Thus, in view of the combined teachings of Faulhaber and Goyal, one of ordinary skill in the art would be motivated to implement Faulhaber’s workflow as a workflow of an RPA robot in order to utilize an RPA robot to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]). Therefore, the recited “calling” is not divorced from the RPA robot workflow as averred by the Applicant.
Third, with respect to the Applicant’s assertion that there is no reasonable nexus between Faulhaber and Goyal, and the only disclosure of calling a model of models, or indeed any ML model, from an RPA workflow is in the subject application, the Examiner respectfully submits that Faulhaber discloses a workflow calling ML models (paragraphs [0002] and [0017]-[0021]). These paragraphs of Faulhaber disclose various examples of how ML models are being used to service inference requests for organizations optimizing aspects of their products, processes, customer experience, etc. Faulhaber does not explicitly disclose “a workflow of an RPA robot.” Examiner relied upon Goyal for its specific teaching of “a workflow of an RPA robot.” Thus, in view of the combined teachings of Faulhaber and Goyal, one of ordinary skill in the art would be motivated to implement Faulhaber’s workflow as a workflow of an RPA robot in order to utilize an RPA robot to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 1 is proper and therefore, maintained.

In the Remarks, Applicant argues:
Furthermore, with respect to independent claim 10, the claim, as amended herein, recites, in part, “modifying the workflow of the RPA robot, by the computing system or another computing system, to call the discovered ML model or the discovered chain of ML models.” Claim 2, which has its own scope, recites similar features. The Office Action, on pages 12 and 13, again divorced the calling of the ML model or ML model chain from the workflow of the RPA robot, relying on Faulhaber et al. to disclose the former and Goyal et al. to disclose the latter, citing the same sections thereof as the rejection in independent claim 1.
(See Remarks – page 15, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the reasons stated in Examiner’s response (a) hereinabove.
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 10 is proper and therefore, maintained.

In the Remarks, Applicant argues:
Assuming arguendo that Faulhaber et al. discloses calling a discovered ML model or a discovered chain of ML models, Applicant respectfully submits that the cited art fails to disclose, teach, or suggest the recited claim features as a whole. Goyal et al. does not call ML models from an RPA workflow, let alone modifying an RPA workflow of an RPA robot to call an ML model, as claimed. Furthermore, Goyal et al. does not disclose making modifications to the RPA workfloe [sic] itself. Instead, if failure is predicted, “the RPA team could proactively reach out to Client IT team/technology owner to address the issue in the source platform. The RPA team could also re-schedule the robots to run processes that are less likely to fail, while investigating the primary issue behind the failure.”
(See Remarks – page 16, emphasis in original.)

Examiner’s response:
Examiner disagrees. Applicant’s arguments are not persuasive for at least the following reasons:
First, without acquiescing to the Applicant’s assertion that Goyal does not call ML models from an RPA workflow, let alone modifying an RPA workflow of an RPA robot to call an ML model, the Examiner respectfully submits that, in response to the Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, with respect to the Applicant’s assertion that Goyal does not call ML models from an RPA workflow, let alone modifying an RPA workflow of an RPA robot to call an ML model, the Examiner respectfully submits that Faulhaber discloses calling ML models from a workflow, but does not explicitly disclose modifying an RPA robot workflow. Examiner relied upon Goyal for its specific teaching of modifying an RPA robot workflow. Thus, in view of the combined teachings of Faulhaber and Goyal, one of ordinary skill in the art would be motivated to implement Faulhaber’s workflow as a workflow of an RPA robot in order to utilize an RPA robot to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).
Third, with respect to the Applicant’s assertion that Goyal does not disclose making modifications to the RPA workflow itself, the Examiner respectfully submits that Goyal discloses “modifying the workflow of the RPA robot, by a computing system or another computing system” (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure [modifying the workflow of the RPA robot, by a computing system or another computing system].”). Note that Goyal discloses an RPA team readjusting the bots parameters in real-time to prevent failure. Thus, one of ordinary skill in the art would readily comprehend that the RPA team (using a computing system) is able to modify the RPA robot workflow by readjusting the bots parameters.
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. § 103 with respect to Claim 10 is proper and therefore, maintained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191